Exhibit 10.46

 

SECOND AMENDMENT TO FINANCING AGREEMENT

 

This SECOND AMENDMENT TO FINANCING AGREEMENT, dated as of October 31, 2002 (this
“Amendment”), is entered into by and among FiberMark, Inc., a Delaware
corporation (“FiberMark”), FiberMark Durable Specialties, Inc., a Delaware
corporation, FiberMark Filter and Technical Products, Inc., a Delaware
corporation, FiberMark Office Products, LLC, a Vermont limited liability
company, FiberMark DSI Inc., a New York corporation (each individually a
“Borrower” and collectively, the “Borrowers”), The CIT Group/Business Credit,
Inc., a New York corporation (in its capacity as agent for the Lenders, the
“Agent”) and the Lenders.

 

A.            The Borrowers, FiberMark, the Lenders and the Agent are parties to
that  certain Fourth Amended and Restated Financing Agreement and Guaranty dated
as of January 31, 2002 (the “Original Financing Agreement”), as amended by that
certain First Amendment to Financing Agreement dated as of April 8, 2002 (the
“First Amendment”).  The term “Financing Agreement” as used herein means the
Original Financing Agreement as amended by the First Amendment.  Pursuant to,
and on the terms and conditions of, the Financing Agreement the Lenders have
agreed to extend credit to the Borrowers.

 

B.            The Obligors have requested that the Lenders modify certain
provisions of the Financing Agreement and the Lenders, on the terms and
conditions, and subject to the limitations, set forth herein, are willing to
modify the Financing Agreement.

 

Accordingly, the Borrowers, the Guarantors, the Lenders and the Agent agree as
follows:


 


1.                                      DEFINED TERMS.  ALL
INITIALLY-CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED TO THEM IN THE FINANCING AGREEMENT, UNLESS THE CONTEXT CLEARLY
INDICATES OTHERWISE.


 


2.                                      AMENDMENTS TO FINANCING AGREEMENT.


 


2.1                               DEFINITION OF “AVAILABILITY”.  THE DEFINITION
OF “AVAILABILITY” SET FORTH IN ARTICLE I OF THE FINANCING AGREEMENT IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH BELOW:

 

“Availability” means:

 

(a)                                  Through the date on which the financial
statements described in Section 9.01(a) hereof are delivered to the Agent for
the period ending December 31, 2003, which comply with the financial covenants
set forth in Sections 11.01, 11.02 and 11.03 hereof, the excess of

 

(i)            the lesser of (A) the Borrowing Base, and (B) the Revolving
Credit Facility, over

 

(ii)           the sum of (A) the outstanding aggregate amount of all
outstanding Obligations of all the Borrowers taken together, and (B) the
Availability Block; and

 

--------------------------------------------------------------------------------


 

(b)                                 After the date on which the financial
statements described in Section 9.01(a) hereof are delivered to the Agent for
the period ending December 31, 2003, which comply with the financial covenants
set forth in Sections 11.01, 11.02 and 11.03 hereof, the excess of

 

(i)            the lesser of (A) the Borrowing Base, and (B) the Revolving
Credit Facility, over

 

(ii)           the outstanding aggregate amount of all outstanding Obligations
of all the Borrowers taken together.


 


2.2          REPORTING REQUIREMENTS.  THE FIRST CLAUSE OF SECTION 9.01 OF THE
FINANCING AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:

 

Section 9.01.          Reporting Requirements.  FiberMark will furnish to the
Agent, with a copy for each Lender:


 


2.3          PROJECTIONS.  SECTION 9.01(I) OF THE FINANCING AGREEMENT IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

(i)        Projections.  No later than September 30, 2003, projections for the
Borrowers and their Subsidiaries in substantially the format of Exhibit I, or in
such other format as may be reasonably acceptable to the Agent, on a quarterly
and yearly basis, for the period commencing October 1, 2003 and ending September
30, 2005.


 


2.4          FINANCIAL COVENANTS.  SECTIONS 11.01, 11.02 AND 11.03 OF THE
FINANCING AGREEMENT ARE HEREBY AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS
FOLLOWS:

 

Section 11.01.        Consolidated Net Worth.  FiberMark and its Subsidiaries
shall, as of the last day of each fiscal quarter, commencing with the fiscal
quarter ending December 31, 2003, have a Consolidated Net Worth of not less than
such amount as the Agent may establish in good faith based on the Projections
delivered by the Borrowers pursuant to Section 9.01(i) hereof.

 

Section 11.02         Consolidated Fixed Charge Coverage Ratio.  FiberMark and
its Subsidiaries shall, as of the last day of each fiscal quarter, commencing
with the fiscal quarter ending December 31, 2003, maintain a Consolidated Fixed
Charge Coverage Ratio of greater than such ratio as the Agent may establish in
good faith based on the Projections delivered by the Borrowers pursuant to
Section 9.01(i) hereof.

 

Section 11.03.        Domestic EBITDA.  FiberMark and its Subsidiaries shall, as
of the last day of each fiscal quarter, commencing with the fiscal quarter
ending December 31, 2003, maintain a Domestic EBITDA for such fiscal quarter of
not less than such amount as the Agent may establish in good faith based on the
Projections delivered by the Borrowers pursuant to Section 9.01(i) hereof.

 

2

--------------------------------------------------------------------------------


 


3.                                      REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT, THE OBLIGORS
HEREBY REPRESENT AND WARRANT TO THE AGENT AND THE LENDERS AS FOLLOWS:


 


3.1          CORPORATE POWER AND AUTHORITY; NO CONFLICTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH OBLIGOR OF THIS AMENDMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT: (A) IN THE
CASE OF EACH CORPORATE OBLIGOR REQUIRE ANY CONSENT OR APPROVAL OF ITS
STOCKHOLDERS AND IN THE CASE OF FIBERMARK OFFICE REQUIRE ANY CONSENT OR APPROVAL
OF ITS MEMBERS-MANAGERS, WHICH CONSENT OR APPROVAL HAS NOT ALREADY BEEN
OBTAINED; (B) IN THE CASE OF EACH CORPORATE OBLIGOR CONTRAVENE ITS CERTIFICATE
OF INCORPORATION OR BY-LAWS AND IN THE CASE OF FIBERMARK OFFICE CONTRAVENE ITS
ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT; (C) VIOLATE ANY PROVISION OF,
OR REQUIRE ANY FILING, REGISTRATION, CONSENT OR APPROVAL UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, REGULATION U), ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION OR AWARD PRESENTLY IN EFFECT HAVING
APPLICABILITY TO SUCH OBLIGOR; (D) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT
UNDER OR REQUIRE ANY CONSENT UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR
ANY OTHER AGREEMENT, LEASE OR INSTRUMENT TO WHICH SUCH OBLIGOR IS A PARTY OR BY
WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; OR (E) RESULT IN, OR
REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN AS CREATED
HEREUNDER), UPON OR WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER
ACQUIRED BY SUCH PERSON.


 


3.2          LEGALLY ENFORCEABLE AGREEMENTS.  THIS AMENDMENT IS A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE AGAINST SUCH OBLIGOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEMENT MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.


 


3.3          REPRESENTATIONS AND WARRANTIES.  BOTH BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE VIII OF THE FINANCING AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WITH THE SAME EFFECT AS IF MADE ON THE DATE HEREOF, EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


3.4          NO EVENT OF DEFAULT OR DEFAULT.  AFTER GIVING EFFECT TO THIS
AMENDMENT, NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING.


 


3.5          NO MATERIAL ADVERSE CHANGE.  SINCE JANUARY 31, 2002, THERE HAS BEEN
NO DEVELOPMENT OR EVENT, OR ANY PROSPECTIVE DEVELOPMENT OR EVENT, WHICH HAS HAD
OR COULD RESULT IN A MATERIAL ADVERSE CHANGE.


 


4.                                      EXECUTION BY GUARANTORS.  EACH
GUARANTOR, AS A GUARANTOR, IS EXECUTING THIS AMENDMENT AND CONSENTING TO THE
MODIFICATIONS TO THE FINANCING AGREEMENT SET FORTH HEREIN.  EACH GUARANTOR
HEREBY REAFFIRMS ITS GUARANTY SET FORTH IN THE FINANCING AGREEMENT.


 


5.                                      MISCELLANEOUS.


 


5.1          FINANCING AGREEMENT.   EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT, BY IMPLICATION OR OTHERWISE, LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS UNDER THE
FINANCING AGREEMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY
OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
FINANCING AGREEMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL


 

3

--------------------------------------------------------------------------------


 


RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL BE
DEEMED TO ENTITLE ANY OBLIGOR TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE FINANCING AGREEMENT IN SIMILAR OR
DIFFERENT CIRCUMSTANCES.  THIS AMENDMENT SHALL APPLY AND BE EFFECTIVE ONLY WITH
RESPECT TO THE PROVISIONS OF THE FINANCING AGREEMENT SPECIFICALLY REFERRED TO
HEREIN.  AFTER THE DATE HEREOF, ANY REFERENCE TO “THE FINANCING AGREEMENT,” IN
THE FINANCING AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL MEAN THE FINANCING
AGREEMENT AS AMENDED HEREBY.


 


5.2                               LOAN DOCUMENT.  THIS AMENDMENT SHALL BE A LOAN
DOCUMENT FOR ALL PURPOSES.


 


5.3                               APPLICABLE LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN NYGOL 5-1401.


 


5.4                         SEVERABILITY; SECTION HEADINGS.


 


5.4.1       IF ANY PROVISION OR AGREEMENT IN OR OBLIGATION UNDER THIS AMENDMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OR
OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY OTHER JURISDICTION, SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


5.4.2       THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL BE IGNORED IN THE CONSTRUCTION OR INTERPRETATION HEREOF.  WHEN USED IN
THIS AMENDMENT, (I) “OR” IS NOT EXCLUSIVE; (II) “INCLUDING” IS NOT LIMITING;
(III) A REFERENCE TO ANY LAW, RULE OR REGULATION INCLUDES ANY AMENDMENT OR
MODIFICATION THERETO OR THEREOF, AS WELL AS ANY REPLACEMENT THEREFOR; AND (IV)
UNLESS OTHERWISE PROVIDED FOR IN THIS AMENDMENT, A REFERENCE TO ANY LOAN
DOCUMENT OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, SHALL INCLUDE SUCH LOAN
DOCUMENT, OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, AS IT MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE
WITH ITS TERMS.  REFERENCES HEREIN TO ARTICLES, SECTIONS, PARAGRAPHS, SCHEDULES
AND THE LIKE, UNLESS OTHERWISE STATED ARE REFERENCES TO ARTICLES, SECTIONS OR
PARAGRAPHS OF, OR SCHEDULES TO, THIS AMENDMENT.  TERMS SUCH AS “HEREIN”,
“HEREOF” OR “HEREUNDER” REFER TO THIS AMENDMENT AS A WHOLE, AND NOT TO ANY
PARTICULAR PROVISION HEREOF.


 


5.5                         COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF
WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[ remainder of page intentionally blank ]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date set
forth above.

 

 

FIBERMARK, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name: 

  Bruce Moore

 

 

 

Title: 

    Vice President

 

 

 

 

 

 

FIBERMARK DURABLE SPECIALTIES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

    Vice President

 

 

 

 

 

 

FIBERMARK FILTER AND TECHNICAL PRODUCTS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

    Vice President

 

 

 

 

 

 

FIBERMARK OFFICE PRODUCTS, LLC,

 

a Vermont limited liability company

 

 

 

 

 

BY

FIBERMARK, INC.,

 

 

 

its sole Member

 

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

 

Name:

  Bruce Moore

 

 

 

 

Title:

    Vice President

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

FIBERMARK DSI INC.,

 

a New York corporation

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

      Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation,

 

as Agent

 

 

 

 

 

 

 

 

 

By

  /s/ Roderick Jarrett

 

 

 

Name:

  Roderick Jarrett

 

 

 

Title:

     Assistant Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation,

 

as Lender

 

 

 

 

 

 

 

 

 

By

  /s/ Roderick Jarrett

 

 

 

Name:

  Roderick Jarrett

 

 

 

Title:

    Assistant Vice President

 

 

 

 

 

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.,

 

a New York corporation,

 

as a Lender

 

 

 

 

 

 

 

 

 

By

  /s/ Mark Saylor

 

 

 

Name:

  Mark Saylor

 

 

 

Title:

    Vice President

 

 

6

--------------------------------------------------------------------------------